                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


DONELLE MOTEN,

                  Plaintiff,

       v.                                                   Case No. 19-CV-908

INSINKERATOR,
A Division of Emerson Electric Co.,

                  Defendant.


                  DECISION AND ORDER ON DEFENDANT’S MOTION
                             FOR ATTORNEY’S FEES


       On June 9, 2021, I granted the defendant’s motions for sanctions. (Docket # 60.)

Defendant was ordered to submit an affidavit or other certification detailing the reasonable

costs and fees relating to and associated with filing the instant sanctions motion, as well as

for its efforts to continue pursuing treating healthcare providers since the Court’s previous

order for sanctions. After requesting a one-week extension of time, Attorney Strouse was

given until July 16, 2021 to respond. (Docket # 67.) The matter is now fully briefed and ready

for resolution.

                                          ANALYSIS

       Fed. R. Civ. P. 37(b)(2)(C) states that “the court must order the disobedient party, the

attorney advising that party, or both to pay the reasonable expenses, including attorney’s

fees,” for failing to comply with a discovery order, unless the failure was substantially justified

or other circumstances make an award of expenses unjust. District courts may only impose

discovery sanctions “where a party displays willfulness, bad faith, or fault.” Scott v. Chuhak &




            Case 2:19-cv-00908-NJ Filed 07/29/21 Page 1 of 3 Document 70
Tecson, P.C., 725 F.3d 772, 778 (7th Cir. 2013). As articulated in detail in the June 9, 2021

Order granting the defendant’s motion for sanctions, Moten was ordered to turn over all

outstanding discovery by March 12, 2020. (Docket # 60 at 2.) Prior to this Order, Moten had

provided the name of only one treating medical provider. (Id. at 3.) Through this treating

provider’s records, defendant learned of multiple other treating providers that Moten failed to

disclose. (Id.)

        Defendant seeks $18,303.50 in attorney’s fees and costs incurred to obtain discovery

responses related to Moten’s healthcare providers since April 16, 2020, and to bring its motion

for sanctions. (Docket # 64.) Defendant asserts that the time recorded and billed was

reasonably expended and necessary to identify deficiencies and seek responsive discovery

from Moten related to his health care providers and that the respective rate charged by

defendant’s counsel is commensurate with hourly rates of attorneys with similar experience

specializing in the areas of labor and employment law in the relevant market. (Id. at 2.)

Attorney Strouse does not contest the reasonableness of the hours expended or of defense

counsel’s hourly rate. (Docket # 68.) Rather, he outlines a set of misfortunes he encountered

during “an abnormally difficult year from March 2020 until April 2021,” including health

issues and family struggles. (Id.)

        Although I am sympathetic to Attorney Strouse’s difficult year, never once during the

course of this case did Attorney Strouse bring to the Court’s attention any extenuating

circumstances that impacted his ability to comply with discovery deadlines and the Court’s

order. Even in his most recent submission to the Court, his June 4, 2021 motion to withdraw

as counsel, Attorney Strouse cites his “philosophical differences” with Moten and his




                                              2
           Case 2:19-cv-00908-NJ Filed 07/29/21 Page 2 of 3 Document 70
problems with co-counsel as the reasons for why he wished to withdraw from the case.

(Docket # 58-2.)

         Thus, I find that an award of attorney’s fees and costs in the amount of $18,303.50 is

reasonable for Attorney Strouse’s failure to comply with the Court’s discovery order. Attorney

Strouse is ordered to pay the sanction to defendant no later than 30 days from the date of this

Order.

                                           ORDER

         NOW, THEREFORE, IT IS ORDERED that defendant’s motion for attorney’s fees

and costs (Docket # 64) is GRANTED. Attorney Strouse is ordered to pay defendant

$18,303.50 no later than 30 days from the date of this Order.



         Dated at Milwaukee Wisconsin this 29th day of July, 2021.



                                                   BY THE COURT
                                                              T



                                                                 _____________
                                                                 __
                                                                  ___
                                                                    ___________
                                                   NANCY JOSJOSEPH
                                                               SEPPH
                                                   United States Magistrate Judge




                                               3
            Case 2:19-cv-00908-NJ Filed 07/29/21 Page 3 of 3 Document 70
